Exhibit 10.1

LOGO [g19502ex10_1.jpg]

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Employment Agreement”) is entered into as of
this 17th day of March, 2008, between Elaine Flud Rodriguez (the “Employee”) and
EFJ, Inc. (the “Company”).

Section 1. Employment.

a. The Company hereby employs the Employee as Sr. Vice President & General
Counsel, and the Employee hereby accepts full-time employment in such capacity
subject to the terms of this Employment Agreement. This employment shall be on
an at-will basis and not for any definite employment term, i.e., either the
Company or the Employee may terminate this employment relationship at any time,
for any or no reason, with or without notice, subject to the provisions herein.
To the extent practicable, and without altering the at-will nature of the
relationship, Company and the Employee shall each provide the other party with
four (4) weeks’ advance notice of a termination or resignation, as applicable.
Company reserves the right to terminate employment in less than thirty days but
agrees to pay Employee for the thirty day notice period. Further, employment
shall be on a “full-time” basis, which means Employee shall devote substantially
all of Employee’s normal business time, attention, knowledge and skills to the
business and interest of the Company. Nothing herein is intended to restrict
Employee from engaging in personal passive investment activities, as long as
such activities do not create a conflict of interest. With the approval of the
Chairman & CEO of the Company, Employee may participate in civic, charitable, or
industry organizations and may serve on the board of directors of non-competing
for-profit or non-profit businesses. Employee agrees to follow, obey and observe
all of the rules, regulations, policies, procedures and systems of the Company,
to work for the best interest of the Company, to strive to further the goodwill
and professional standing of the Company with its clients, customers, vendors,
employees, and the public, and to attend to the duties of employment hereunder.

b. The Company shall pay the Employee a monthly salary of $17,500 (seventeen
thousand five hundred dollars) (which equates to an annual figure of $210,000),
less all applicable withholdings and other normal employee deductions per
current pay policy, to be paid on the 15th and last day of each month in the
amount of $8,750.00 (eight thousand seven hundred fifty dollars and zero cents)
(the “Base Salary”).

c. Employee shall be eligible to participate in the Management Incentive Program
(“MIP”) Under the MIP, Employee shall be eligible to earn an amount equal to a
maximum of 50% of Employee’s Base Salary, assuming the Company and Employee meet
certain targets as required by the MIP.

d. The Company agrees to provide Employee with 75,000 Restricted Share Units
(RSU) at the inception of employment subject to the approval of the Compensation
Committee of the Board and in accordance with the following SEC Compliance
notification: “It will be recommended, subject to the approval of our
Compensation Committee, that you receive 75,000 Restricted Share Units (RSU)
under the provisions of the EFJ Inc 2005 Omnibus Incentive Compensation Plan.
These units shall vest over four years with one-forth of the units vesting at
the end of the first year and then yearly thereafter. The preceding statements
regarding restricted share units do not constitute a promise of compensation and
are not intended to create any obligation on the part of the Company.”

e. Employee shall be entitled to 120 (one hundred twenty) hours of vacation per
year.



--------------------------------------------------------------------------------

Section 2. Confidential Information

a. The Company will give Employee “Confidential Information” (defined herein).
The Employee agrees to hold Confidential Information in strict confidence and
not to disclose such Confidential Information to any third parties, except to
such directors, officers, employees, stockholders and agents of the Company with
a bona fide need to know but only to the extent necessary to further the
business purposes of the Company. Employee further agrees that all such
Confidential Information shall remain the exclusive property of the Company
during Employee’s employment and following her separation from employment for
any reason.

b. The term “Confidential Information” shall mean any information not generally
known in the relevant trade or industry, which by its sensitive nature can
reasonably be expected to cause substantial harm to the Company if disclosed and
which was obtained from any of the Company or its affiliates, or which was
learned, discovered, developed, conceived, originated or prepared during or as a
result of the performance of any services at any time by the Employee on behalf
of any of the Company or its affiliates and which falls within the following
general categories:

(i) information relating to trade secrets of any of the Company or its
affiliates or any customer or supplier of any of the Company or its affiliates;

(ii) information relating to existing or contemplated products, services,
technology designs, processes, formulae, algorithms, research or product
developments of any of the Company or its affiliates or any customer or supplier
of any of the Company or its affiliates;

(iii) information relating to business plans, sales or marketing methods,
pricing, customer lists, customer usages and/or requirements, supplier
information of any of the Company or its affiliates or any customer or supplier
of any of the Company or its affiliates; and

(iv) any other confidential information which any of the Company or its
affiliates or any customer or supplier of any of the Company or its affiliates
may reasonably have the right to protect by patent, copyright or by keeping it
secret or confidential.

c. Confidential Information will not include information which:

(i) was acquired by the Employee before receiving such information from the
Company and without restriction as to use or disclosure;

(ii) is required to be disclosed pursuant to law, providing the Employee uses
reasonable efforts to give the Company reasonable notice of such required
disclosure; or

(iii) is disclosed with the prior written consent of the Company.

Section 3. Noncompete.

a. Employee acknowledges and agrees that as an Employee and representative of
the Company, the Employee will be responsible for building and maintaining
business relationships and good will with customers, clients, prospects,
employees, investors, and the public. Employee further acknowledges and agrees
that the Company’s business necessarily involves the creation and development of
goodwill with the Company’s customers, clients, prospects, employees, investors,
and the public. Employee further acknowledges and agrees that this creates a
special relationship of trust and confidence between the Company, the Employee,
and various third parties. Employee further acknowledges and agrees that this
creates a risk and opportunity for Employee to misappropriate these
relationships and the goodwill existing between the Company and such persons.
Accordingly, the Employee acknowledges and agrees that it is fair and reasonable
for the Company to take steps to protect itself from the risk of such
misappropriation.



--------------------------------------------------------------------------------

b. Ancillary to, and as a condition of employment, and in consideration of the
Confidential Information, the stock units, and the other valuable consideration
provided to Employee by the Company, Employee agrees to the following:

(i) that at no time during the effective term of this Employment Agreement and
for one (1) year following Employee’s separation from employment (for any
reason), absent express written permission by the Chairman and CEO of the
Company, will she, directly or indirectly, for herself or on behalf of any other
person, partnership, firm, association or corporation in the “Market Area”
(defined below) (i) open or operate a business which would be a competitor of
the Company or (ii) act as an employee, agent, advisor or consultant in the same
or similar capacity or providing the same or similar services to any entity that
competes with or is in the “Same or Similar Business” (defined below) of the
Company. “Market Area” is defined as an area within fifty miles of Employee’s
office, or any other Company office in which Employee has conducted business.
“Same or Similar Business” is defined as any business that is a provider for
communication products for public safety and/or public service.

(ii) that at no time during the effective term of this Employment Agreement and
for one (1) year following Employee’s separation from employment for any reason,
will she (directly or indirectly) for herself or on behalf of any other person,
partnership, firm, association or corporation) (a) divert away, attempt to
divert away, solicit or attempt to solicit business from any of the Company’s
customers served by the Employee or whom Employee had dealings with during her
employment, (b) attempt to attract any supplier away from the Company with whom
the Employee worked while employed by the Company or use her information
regarding the Company’s suppliers in any way which would detrimentally affect
the Company.

(iii) Employee acknowledges that the Confidential Information and other valuable
consideration provided herein gives rise to the Company’s interest in these
restrictive covenants, and that any limitations as to time, geographic scope and
scope of activity to be restrained defined herein are reasonable and do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Company. The Employee further agrees that, if at some
later date, a court of competent jurisdiction determines that these covenants
are governed by, and do not meet the criteria set forth in Tex. Bus. & Com.
Code. § 15.50, these provisions shall be reformed by the least extent necessary
to make them enforceable. Should a court determine any restriction in this or
any other section of the Agreement to be void, illegal or unenforceable, all
other provisions contained herein shall remain in full force and effect.

(iv) Notwithstanding anything in this agreement to the contrary, in the event
the Company fails to pay to the employee those sums required under Section 7
and/or 8, the restrictive covenants contained in this section 3 shall be null
and void.

Section 4. Proprietary Rights. The Employee agrees that all inventions,
innovations, improvements and other work product (including, without limitation,
new contributions, improvements, ideas and discoveries, whether patentable or
not) conceived or made by her within the scope of her employment by the Company,
shall belong to the Company and the Employee hereby assigns all right, title,
and interest in same and all copyrights, source codes, patents, trademarks,
trade secrets and other proprietary rights related thereto to the Company. The
Employee will promptly disclose such inventions, innovations, improvements and
work product to the Company and, during her employment by the Company and at all
times thereafter, shall perform all actions reasonably requested by the Company
to establish and confirm such ownership.

Section 5. Compliance with Federal Contractor Requirements. Employee
acknowledges and agrees that the Company has established certain policies
required by its status as a federal contractor and agrees to abide and be bound
by such policies including, but not limited to:

(i) the provisions of the anti-drug policies prohibiting the manufacture,
distribution, disposition, possession, or use of a controlled substance in the
workplace; and

(ii) the governmental policies prohibiting payments to influence federal
officials set forth in F.A.R. 52.203-12 entitled “Limitation on Payments to
Influence Certain Federal Transactions.”



--------------------------------------------------------------------------------

Section 6. Enforcement. The Employee understands and agrees that, in the event
the Employee breaches this Agreement, Company will suffer immediate and
irreparable harm that cannot be accurately calculated by monetary damages.
Consequently, Employee acknowledges and agrees that the Company shall be
entitled to immediate injunctive relief to prevent such violation. Such
injunctive relief shall be in addition to any other legal or equitable relief to
which the Company would be entitled. Furthermore, in the event of a breach or
alleged breach of this Agreement, the Company shall not be deprived of the full
period of the restrictive covenants. Accordingly, the time periods set forth
above in the restrictive covenants shall be tolled until such breach or
violation has been cured. Lastly, the Company shall be entitled to maintain
proceedings in any court of competent jurisdiction, either at law or in equity,
for any breach of this agreement by the Employee to enforce the specific
performance or this Employment Agreement and/or to obtain damages for any breach
thereof, and without regard to any or all remedies sought by the Company, the
Company shall be entitled to recover reasonable attorneys’ fees and other costs
incurred in enforcing this agreement.

Section 7. Change in Control. In the event of a “Change in Control” (defined
herein) during Employee’s employment, and if, within one (1) year following a
Change in Control, the Company terminates Employee’s employment for other than
one of the reasons set forth in Section 8 below, or Employee resigns employment
because there has been material diminishment in Employee’s position, duties or
responsibilities that has not been agreed to by the parties, then Employee shall
be entitled to receive a lump sum separation payment in an amount equal to one
year’s salary (based on the Employee’s then fixed monthly salary), and
maintenance of medical benefits at the same premium rates paid by active
employees of the Company for one year following such termination. In addition,
Employee shall be entitled to an accelerated full and immediate vesting in all
outstanding stock options, restricted stock and restricted stock units. “Change
in Control,” for purposes of Section 7 of this Agreement, is deemed to have
occurred if

(i) there is a sale of all or substantially all of the Company’s assets to a
party other than a current shareholder of the Company;

(ii) there is a merger or consolidation with another company or entity of
persons who are not stockholders of the Company immediately prior to such merger
or consolidation own, immediately after such merger or consolidation, 50% or
more of the voting power of the outstanding securities of each of the continuing
or surviving entity, and any direct or indirect parent corporation of such
continuing or surviving entity; or

(iii) any person, corporation, partnership or other entity, becomes the owner of
record of securities of the Company that represent fifty percent (50%) or more
of the combined voting power of the Company’s then outstanding securities
entitled to elect Directors.

Section 8. Benefits in the event Company terminates Employee’s employment If the
Company terminates Employee’s employment, and does so for a reason other than
(i) commission of a crime involving moral turpitude, (ii) failure to perform
material duties of her position, or (iii) material breach of this Agreement, the
following shall apply, provided that employment termination under item (ii)
above shall have been preceded by a written demand for substantial performance
identifying the manner in which the Company considers the Employee has not
substantially performed her material duties and has provided Employee with a
reasonable period to cure the failure:

(i) salary continuation for a period of up to one (1) year (based on the
Employee’s then fixed monthly salary) and maintenance of medical benefits at the
same premium rates paid by active employees of the Company. Notwithstanding the
foregoing, the Company’s obligation to pay salary continuation and medical
benefits shall be offset by any other income earned by Employee from a
subsequent employer; and

(ii) such separation pay and benefits are conditional on Employee’s execution of
a release agreement acceptable to both parties. Nothing contained in this or any
other section of this Agreement modifies the at-will relationship of the
parties.

Section 9. Indemnification. Employee shall be indemnified and held harmless by
Company to the same extent as it indemnifies any other director or officer of
Company.



--------------------------------------------------------------------------------

Section 10. Amendments. No change, modification, waiver, discharge, amendment or
addition to the Employment Agreement shall be binding unless it is in writing
and signed by the Company and the Employee.

Section 11 . Entire Agreement. This Employment Agreement contains the entire
understanding and agreement between the Company and the Employee and supersedes
any prior written or verbal agreements between them pertaining to the Employee’s
employment with the Company.

Section 12. Governing Law. This Employment Agreement shall be governed by the
substantive laws of the State of Texas. Any dispute arising under this Agreement
shall be brought exclusively and solely in an appropriate tribunal sitting in
Dallas County, Texas,

Section 13. Nonassignability; Successors. The obligations of the Employee under
this Employment Agreement are not assignable by her. Except as provided in the
immediately preceding sentence, this Employment Agreement shall be binding upon
and inure to the benefit of the parties hereto and their successors.

Section 14. Representations of Employee. The Employee represents and warrants
that Employee has not previously assumed any obligations inconsistent with those
of this Agreement. Furthermore, Employee agrees that the Company has advised
Employee that it does not want any other company’s or employer’s Confidential
Information and that it expressly prohibits Employee from using or bringing onto
Company’s property any Confidential Information belonging to a previous employer
or others.

Section 15. Return of Materials. The Employee agrees that, within three days of
her separation from employment (for any reason), Employee shall among other
things, return to the Company all Confidential Information and other materials
belonging to the Company.

Section 16. Notice of Competition. Employee agrees that, should Employee wish to
directly or indirectly compete with or assist others in competing with any of
the businesses of the Company, Employee will first provide written notice to the
Vice-President Administration or the head of the Human Resources Department at
least seven (7) days before doing so.

Section 17. Notices. Any notice required to be given in writing by any party to
this Employment Agreement may be personally delivered or mailed by registered or
certified mail to the last known address of the party to be notified. For
notification to the Company, such notice shall be delivered to the
Vice-President Administration or to the head of Human Resources for the Company.
Any such notice personally delivered shall be effective upon delivery and any
such notice mailed shall be effective four (4) business days after the date of
mailing, by registered or certified mail, with postage prepaid to the last known
address of the party to be notified.

Section 18. Severability. The invalidity or unenforceability of any particular
provision of this Employment Agreement shall not affect the other provisions of
this Employment Agreement. Any such invalid or unenforceable provision shall be
enforced to the fullest extent possible, and the remainder of this Employment
Agreement shall be construed in all respects as if the invalid or unenforceable
provision were omitted.

Section 19. Headings. The section and other heads contained in this Employment
Agreement are for reference purposes only and shall not affect the
interpretation of this Employment Agreement.

Section 20. Construction. Whenever required by the context, references to the
singular shall include the plural, and the masculine gender shall include the
feminine gender.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Employment Agreement to be
executed on its behalf and the Employee has signed her name hereto, effective as
of the date first written above.

 

EFJ Inc.

By:

 

/s/ Michael B Gamble

Name:

  Michael B Gamble

Its:

  Vice President Administration

 

EMPLOYEE:

/s/ Elaine Flud Rodriguez

Elaine Flud Rodriguez